Dismissed and Memorandum Opinion filed July 20, 2017.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00325-CV

                         VARKEY THOMAS, Appellant
                                         V.
                             JOHN PHILIP, Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-54900

                 MEMORANDUM                       OPINION


      This appeal is from a judgment signed January 23, 2017. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal informed
the court that appellant did not make arrangements to pay for the record.

      On May 24, 2017, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Busby.